Exhibit 99 FOR IMMEDIATE RELEASE February 28, 2008 Media Contact: Joe Salkowski, (520) 884-3625 Page 1 of 6 Financial Analyst Contact: Jo Smith, (520) 884-3650 UNISOURCE ENERGY REPORTS 2007 EARNINGS, ISSUES EARNINGS OUTLOOK FOR Tucson, Ariz. – UniSource Energy Corp. (NYSE: UNS) today reported earnings for 2007 of $58 million, or $1.57 per diluted share of common stock.For 2006, UniSource Energy reported earnings of $67 million, or $1.80 per diluted share. UniSource Energy’s earnings were reduced by higher fuel and purchased power costs at Tucson Electric Power Company (TEP), UniSource Energy’s largest subsidiary.Higher energy demands during a hot summer forced TEP to rely more heavily on power purchases during a period when regional energy prices typically reach their peak. TEP’s fuel costs were driven higher by greater use of its natural gas-fired generators and an increase in coal and rail costs. “Our current rates, which are frozen below the level our customers paid in 1994, simply do not allow us to recover the rising costs we’ve incurred in serving our customers’ growing energy needs,” said James S. Pignatelli, Chairman, President and CEO of UniSource Energy. “The growth of TEP’s customer base has played a role in that increase, but we’ve also seen significant increases in individual consumption as customers bring larger televisions, more computers and other power-hungry devices into their homes,” Pignatelli said. “We’re stepping up our investment in infrastructure to serve that demand, and we’re going to need a step up in rates to help us cover those costs.” TEP has asked the Arizona Corporation Commission (ACC) to use one of three proposed methods – two of which include market-based generation components – to set new rates that would take effect no later than Jan. 1, 2009. The proposals were projected to increase rates an average of 15 to 23 percent, depending on the chosen method.
